Citation Nr: 0017696	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-07 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for residuals of laceration injury to the right (major) hand 
with nerve involvement.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1984.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.  The RO granted entitlement to 
service connection for status post laceration of the right 
hand with nerve involvement with assignment of a 10 percent 
evaluation effective January 2, 1998, the date of claim.

In January 1999 the RO granted entitlement to an increased 
evaluation of 30 percent for status post laceration of the 
right hand with nerve involvement effective January 2, 1998.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board notes that this case involves an appeal as to the 
initial rating of a disability, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  
The issue reported on the title page has been accordingly 
characterized.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the veteran's claim of 
entitlement to an initial compensable evaluation for his 
right hand disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right hand problems (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The RO has rated the veteran's right hand disability under 
diagnostic code 8616 of the VA Schedule for Rating 
Disabilities.  This diagnostic code contemplates neuritis as 
for paralysis of the ulnar nerve.  In other words, the degree 
of paralysis or motion of the hand is contemplated in the 
disability evaluations assigning predicated upon mild, 
moderate or severe incomplete paralysis, or complete 
paralysis of the ulnar nerve.  The Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  Johnson v. Brown, 9 Vet. App. 7 
(1997), and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Therefore, consideration of an increased evaluation based on 
functional loss due to pain on flare-ups with limitation of 
motion of the lumbar spine is proper.

Additionally, the Board notes that the September 1998 VA 
medical examination of record contains rather limited 
clinical information on the nature and extent of severity of 
the veteran's right hand disability.  The Court has held that 
where the evidence does not adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi. 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

In light of the above discussion, it is opinion of the Board 
that a contemporaneous and thorough VA special neurological 
examination would materially assist in the development of the 
appellant's claim for increased compensation benefits.  


Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the issue prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may posses additional 
records referable to treatment of his 
right hand disability.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
by an orthopedic surgeon and a 
neurologist or other appropriate 
specialists, who have not previously 
examined him, on a fee-basis if 
necessary, to determine the nature and 
extent of severity of the all residuals 
of the right hand injury.  Any further 
indicated special studies should be 
conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by each examiner in 
this regard.  The examination reports 
must also be typewritten and entirely 
legible.

Colored unretouched photos of all right 
hand scars should be undertaken and 
accompany the folder back to the Board, 
if in order.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the specific functional 
limitations caused by the appellant's 
service connected residuals of the right 
hand injury in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45. 4.59, and 
DeLuca, supra.  It is requested that the 
examiners provide explicit responses to 
the following questions:

(a)  Do the service connected 
residuals of the right hand injury 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiners comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiners should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service 
connected right hand disability or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service connected residuals of 
the right hand injury.

(c)  The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service connected right hand 
disability, and if such overlap 
exists, i.e., the functional impact 
and exact nature of scarring, whether 
this is separate and apart from other 
impairment, the extent to which there 
is pain, ulceration, etc.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
initial evaluation in excess of 30 
percent for residuals of a right hand 
injury with application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
op. cit., and in light of all applicable 
provisions.  The RO should also document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§ 3.321(b)(1) (1999).  Consideration 
should also be given to staged ratings 
pursuant to Fenderson v. West, op. cit. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


